DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.

Status of Claims
No claims have been amended nor further cancelled.  Thus, claims 1, 2, 5, 7-12, and 14 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5, 7-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pingree [U.S. Patent Publication 2020/0139880] in view of Gorse et al. [U.S. Patent Publication 2016/0059775]
With regard to claim 1, Pingree meets the limitations of:
an accessory intended to be worn by a land vehicle driver or adapted to a portion of two-wheeled vehicle [a land vehicle operator wearing a light system on the back of (paragraph 0008)]
said accessory comprising a signaling device comprising an accelerometer [a worn lighting system having housed accelerometers (paragraph 0008)]
an assembly of electrochemical batteries [a worn lighting system utilizing electrochemical rechargeable batteries (paragraphs 0008 and 0044)]
 a first light source [a first light source (paragraphs 0008 and 0044)]
a wireless communicator configured to emit an alarm signal [a wireless means arranged to transmit an alert signal (paragraph 0008)]
a control unit intended to activate said light source when said accelerometer measures deceleration greater than or equal to a first predefined deceleration threshold, called a braking threshold [the activation of a light source when said accelerometer measures deceleration equal to or higher than a first predefined deceleration threshold, called braking threshold (paragraph 0009)]
said communicator when said accelerometer measures a deceleration greater than or equal to a second predefined deceleration threshold, called an accident threshold 
a remote control, the blinker activation signal for triggering the left blinker and the right blinker being obtained wirelessly from the remote control upon an action of a user on the remote control [an accelerometer causing the wireless activation of lights in response the movement of a user that is detected by a mobile device (paragraph 0044)]
However, Pingree fails to disclose of left and right blinkers, blinkers being activated according to instructions required for a route to be followed, and said left or right blinkers being triggered by a blinker activation signal upon approaching a detected direction change.  In the field of vehicle indicators, Gorse et al. teaches:
a left and a right blinker [left and right visual indicators (paragraph 0021)]
said blinkers being activated according to instructions required for a route to be followed [a GPS system activating indicator arrows in response to a turn in a route plan (paragraph 0021)]
said left or said right blinker being triggered by a blinker activation signal upon approaching a detected direction change [a GPS system activating indicator arrows in response to a turn in a route plan (paragraph 0021)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Pingree and Gorse et al. to create a signal indication device for a land vehicle wherein the device is able to automatically indicate a change in route to drivers following the host vehicle via the use of indicator lights connected to a GPS control unit in order to alert the preceding drivers of the host vehicle’s travel route wherein the motivation to combine is alert 

With regard to claim 2, Pingree fails to disclose of a geolocation system configured to measure geographic coordinates of said signaling device and said alarm signal emitted by said wireless communicator containing geographic coordinates.  In the field of vehicle indicators, Gorse et al. teaches:
a geolocation system configured to measure geographic coordinates of said signaling device [a GPS system [a GPS system determining a route to a location (paragraph 0020) where those with ordinary skill in the art recognize a GPS system using coordinates in order to determine its location ]
said alarm signal emitted by said wireless communicator containing geographic coordinates [a GPS system activating indicator arrows in response to a turn in a route plan (paragraph 0021) thereby denoting the GPS using a coordinate system in determining its location]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Pingree and Gorse et al. to create a signal indication device for a land vehicle wherein the device is able to automatically indicate a change in route to drivers following the host vehicle via the use of indicator lights connected to a GPS control unit in order to alert the preceding drivers of the host vehicle’s travel route wherein the motivation to combine is alert other drivers of the host vehicle’s actions via the use of lights (Pingree, paragraphs 0004, 0005, and 0007).


said left blinker and said right blinker are activated via an application operating on a portable computing device being the remote control [a GPS system activating indicator arrows in response to a turn in a route plan (paragraph 0021) via the use of programs executed by a processor (paragraphs 0071 and 0072)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Pingree and Gorse et al. to create a signal indication device for a land vehicle wherein the device is able to automatically indicate a change in route to drivers following the host vehicle via the use of indicator lights connected to a GPS control unit in order to alert the preceding drivers of the host vehicle’s travel route wherein the motivation to combine is alert other drivers of the host vehicle’s actions via the use of lights (Pingree, paragraphs 0004, 0005, and 0007).

With regard to claim 7, Pingree meets the limitation of:
a second light source where said control unit further being configured to activate said second light source when said accelerometer measures a deceleration greater than or equal to said second predefined deceleration threshold [an activation of a communications means when the accelerometer measures deceleration equal to or higher than a second predefined deceleration threshold, called accident threshold (paragraphs 0008 and 0010)]


said accelerometer is electronic and carries out its measurements along three orthogonal axes [an electronic accelerometer taking measurements along three orthogonal axes paragraph 0008)]
said control unit is further configured to activate said communicator or said second light source, or both when said accelerometer measures a number of swings between acceleration and deceleration greater than or equal to a predefined number of swings threshold, within a predefined time period [wireless communication means arranged to transmit an alert signal and a control unit arranged to activate a said communication means when said accelerometer measures a number of switchovers between acceleration and deceleration equal to or higher than a third predefined threshold of number of switchovers within a predefined lapse of time (paragraphs 0008, 0011, and 0018)]

With regard to claim 9, Pingree meets the limitations of:
a photodiode and a third light source [a photodiode and a third light source (paragraph 0020)]
said control unit further being configured to activate said third light source when said photodiode measures optical radiation less than or equal to a predefined optical radiation threshold [the control unit further being arranged to activate said third light source when said photodiode measures optical radiation equal to or lower than a predefined threshold of optical radiation (paragraph 0020)]

With regard to claim 10, Pingree meets the limitation of:
said first predefined deceleration threshold is comprised between 0.2 and 0.3 m/s2 [the first predefined deceleration threshold is comprised between 0.2 and 0.3 m/s2  (paragraph 0022)]
said second predefined deceleration threshold is on an order of 20 m/s2 [the second predefined deceleration threshold is approximately 20 m/s2 (paragraph 0024)]

With regard to claim 11, Pingree meets the limitation of:
a flexible concave surface configured to be in contact with a helmet on which said signaling device is intended to be fixed [a flexible concave surface arranged to come into contact with a helmet on which said device is arranged to be attached (paragraph 0030)] 
a convex surface through which said light source is arranged [a convex surface through which the light source is arranged (paragraph 0032)]

With regard to claim 12, Pingree meets the limitation of:
said assembly of electrochemical batteries is rechargeable via a USB port [an array of electrochemical rechargeable batteries where said batteries can be recharged via a USB port (paragraph 0034)]

With regard to claim 14, Pingree meets the limitation of:
the accessory being a helmet , a vest, or a backpack [the signaling device being worn in the form of a helmet (paragraph 0036)]

Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive. 
On page 7, the Applicant states:
 “Pingree fails to disclose:
- left and right blinkers;
- the control unit intended to activate said blinkers according to the instructions required for the route to be followed, the left or right blinker being triggered by a blinker activation signal upon approaching a detected direction change;
- remote control, the blinker activation signal for triggering the blinkers being obtained wirelessly from the remote control upon an action of the user on the remote control…
The Examiner further addressed the remote aspect in the paragraph bridging pages 9 and 10 of the Office Action relative. According to the invention (see page 8 of the application as filed), the remote control that triggers the blinkers is a device that can be attached to the handlebars, by attachment or by adhesive means or other attachment means, and allows a cyclist to trigger via a control means, which can be a button such as a pushbutton, the right or left blinker… Paragraph [0055] only states the control unit 20 is arranged to activate the wireless communication means 40 when the accelerometer 30 measures deceleration equal to or higher than a second predefined deceleration threshold, called accident threshold. Paragraphs [0056]-[0059] also do not teach the blinker activation signal for triggering the left blinker and the right blinker being obtained wirelessly from the remote control upon an action of a user on the remote control.”

The examiner respectfully disagrees.  Firstly, Pingree was not cited as teaching the limitation regarding the claimed “left and right blinkers” as Gorse was cited as teaching that limitation on page 4 of the most recent office action.  Secondly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the remote control that triggers the blinkers is a device that can be attached to the handlebars, by attachment or by adhesive means or other In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  And thirdly, an accelerometer causing the wireless activation of lights in response the movement of a user that is detected by a mobile device (paragraph 0044).  Said mobile device is remote from the system as it is not hardwired to the system and causes the control of the lights according to the motion detected by the device’s accelerometer.  The Applicant is strongly advised to include claim language regarding the remote controller being on the handlebar as argued to differentiate it from Pingree.

The Applicant further states:
“Thus, Gorse et al. fails to disclose:
- an accessory intended to be worn by a two-wheeled land vehicle driver or intended to be adapted to a portion of a two-wheeled vehicle,
- remote control, the blinker activation signal for triggering the blinkers being obtained wirelessly from the remote control upon an action of the user on the remote control…
- the teaching of Gorse et al. is not transferable to Pingree, in the sense that the technical features of the system described inn Gorse et al. related to a GPS system embedded in a car with blinkers, is not transferable to an accessory intended to be worn by a two-wheeled land vehicle driver or intended to be adapted to a portion of a two- wheeled vehicle such as in Pingree.”

The Examiner respectfully disagrees.  Pingree, not Gorse, was cited as teaching the limitation regarding the argued worn accessory and remote controller.  The Applicant is advised to review the most recent rejection again to understand the citations of Gorse.  Furthermore, the teachings blinkers (as cited on page 4 of the most recent office action of record) can be implemented on a worn article by the two-wheeled land vehicle driver or a two wheeled vehicle as they are merely lights whose illumination is operated by an electronic control device.  For these reasons, the rejection stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689